THE      ATTORNEY                 GENERAL
                         OF      TEXAS

                        AUSTIN    ~I.TE-


                          October 19,       1961

Honorable Doug Crouch                 Opinion   No. WW-1170
District Attorney
Fort Worth, Texas                     Re:   Whether the Tarrant County
                                            Hospital District is auth-
                                            orized to add the functions
                                            and duties of the Senior
                                            Public Health Nurse under
Dear Mr. Crouch:                            the facts stated.
         You have requested an opinion from this office to
determine whether the Tarrant County Hospital is authorized
to add the functions and duties of the Senior Public Health
Nurse to the duties that the hospital district is required
to perform under the provisions of Article 449&n, Vernon's
Civil Statutes. Under the provisions of Article 2351, Sec-
tion 11, Vernon's Civil Statutes, the Commissioners' Court
has the duty to
                 "11. Provide for the support of
        paupers and such idiots and lunatics as
        cannot be admitted Into the lunatic asylum,
        residents of their county, who are unable
        to support themselves. By the term resident
        as used herein, is meant a person who has been
        a bona fide inhabitant of the county not less
        than six months and of the State not less than
        one year."
         The Legislature established a means for Commissioners'
Courts in counties having populations of over 190,000 to set up
a hospital or hospital system to furnish medical aid and hos-
pital care to the Indigent and needy persons residing within
the hospital district. Throughout the provisions of Sections
5 and 6 of Article k&k,   Vernon's Civil Statutes, the statute
refers to the hospital or hospital system, and Section 13
further provides:
                  II
                   . . * and such Hospital District
         shall be deemed to have assumed full respon-
         sibility for the furnishing of medical and
         hospital care for the needy and indigent
         persons resrding In said Hospital District
         from the date that taxes are collected for
         the Hospital District."
Honorable Doug Crouch, page 2.   (WW-1170)


         From the provisions of Article 449&n, it is
evident that the hospital district and the taxes that it
collects are to be used to provide for medical and hospital
care for needy and indigent persons, within the meaning of
the terms of Article 2351, Section 11, Vernon's Civil Sta-
tutes.
         From the facts related in your request that the
duties of the public health nurse are to deal principally
with outlying schools in the county for the purpose of con-
trolling communicable diseases among school children, it
Is our opinion that her duties could not be considered to
fall within those authorized for hospital districts to
undertake under the provisions of Article 449&n, Vernon's
Civil Statutes.
         This conclusion is stren thened by the fact that
under the provisions of Article 4& 18f, quoted below
                  "It shall be lawful for the State
         Department of Health to accept donations
         and contributions, to be expended in the
         interest of the public health and the en-
         forcement of public health laws. The Com-
         missioners Court of any County shall have
         the authority to appropriate and expend
         money from the general revenues of Its
         County for and in behalf of public health
         and sanitation within its County.",
the Commissioners' Courts are given authority to appropriate
and expend money from the general revenues of the county for
and on behalf of public health and sanitation within its
county which shows that it was contemplated by the Legisla-
ture that the burden of maintaining personnel to promote
public health and to enforce public health laws was to fall
on the Commissioners' Court rather than the county hospital
district.

                       SUMMARY


               The Tarrant County Hospital Dis-
               trict is not authorized to add the
Honorable Doug Crouch, Page 2   (ww-1170)



             functions and duties   of the Senior
             Public Health Nurse,   under the stated
             facts, to the duties   imposed by statute
             on a county hospital   district In Tarrant
             County.
                                Very truly yours,
                                WILL WILSON
                                Attorney General of Texas

                                            e. JGb+wy
                                BY
                                     FJohn C. Stelnberger
JCS:zt                                Assistant


APPROVED:
OPINION COMMITTEE
W. V.Geppert, Chairman
Elmer McVey
Gordon Cass
Riley Eugene Fletcher
Iola Wilcox
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.